 



EXHIBIT 10.3
FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT
ALLIED WASTE INDUSTRIES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
(UNDER THE 2006 INCENTIVE STOCK PLAN)
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is dated this ___
day of                     , 200___ (the “Grant Date”), between ALLIED WASTE
INDUSTRIES, INC., a Delaware corporation (the “Company”), and
                                         (“Optionee”).
R E C I T A L S:
     The Company has adopted the Allied Waste Industries, Inc. 2006 Incentive
Stock Plan, as such plan may subsequently be modified, amended, or supplemented
(the “Plan”), all of the terms and provisions of which are incorporated herein
by reference and made a part of this Agreement. All capitalized terms used but
not defined in this Agreement have the meanings given to them in the Plan.
     The Management Development/Compensation Committee of the Board of Directors
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the option provided for herein (the “Option”) to
Optionee pursuant to the Plan and this Agreement, as an inducement to [continue
to] serve as [an employee of][a consultant to] the Company and to provide
Optionee with a proprietary interest in the future of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of the Option. Subject in all respects to the terms, conditions,
and provisions of this Agreement and the Plan the Company hereby grants to
Optionee the right and option to purchase all or any part of an aggregate of
                     shares of the Company’s Common Stock (the “Option Shares”).
This Option is a Nonqualified Stock Option.
     2. Exercise Price. The Exercise Price of the Option Shares subject to this
Option shall be $      per share (the “Exercise Price”), being the Fair Market
Value of the Common Stock on the Grant Date.
     3. Vesting of Option.
          (a) Vesting of Option. This Option may be exercised only to the extent
it has become vested and exercisable. The Option Shares shall vest and become
exercisable according to the following schedule:

1



--------------------------------------------------------------------------------



 



          Number of Option Shares Vesting Date   Vested and Exerciseable
___/___/20___
  #####
___/___/20___
  #####
___/___/20___
  #####
___/___/20___
  #####
___/___/20___
  #####

To the extent vested, this Option shall remain exercisable, in whole or in part,
at any time and from time to time until the date on which the Option terminates
pursuant to Section 5.
          (b) Acceleration of Vesting Upon Death, Disability, or Change in
Control. Notwithstanding Section 3(a) and except as otherwise provided in the
Optionee’s written employment agreement or other written agreement with the
Company or any policy of the Company, if any, this Option shall automatically
vest in its entirety and become fully exercisable upon the death of the Optionee
or if the Optionee’s Service with the Company terminates as a result of the
Optionee’s Disability (as that term is defined in the Plan). Notwithstanding
Section 3(a) and except as otherwise provided in the Optionee’s written
employment agreement or other written agreement with the Company or any policy
of the Company, if any, upon the occurrence of a Change in Control of the
Company, this Option shall become fully and immediately vested and exercisable
and shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan.
     4. Exercise of Option.
          (a) Notice of Exercise. This Option may be exercised by written notice
of intent to exercise the Option with respect to any or all of the vested Option
Shares covered by the Option, delivered to the Company at its principal office
along with payment of the Exercise Price, as set forth in Section 4(b). The
notice of exercise shall be accompanied by this Agreement, shall specify the
number of Option Shares with respect to which this Option is being exercised,
and shall be signed by the Optionee or other person that has the right to
exercise this Option. If this Option is exercised by any person other than the
Optionee, such notice shall be accompanied by appropriate proof (as determined
by the Company) of the right of such person to exercise the Option.
          (b) Payment of Exercise Price. The notice of exercise shall be
accompanied by payment in full to the Company, at its principal office, of the
Exercise Price for the Option Shares with respect to which this Option is then
being exercised. The payment of the option price shall be made (i) in cash or by
certified check, bank cashier’s check, wire transfer, or postal or express money
order payable to the order of the Company or, (ii) with the consent of the
Committee, in whole or in part in shares of Common Stock acquired by the
Optionee prior to the effective date of exercise and valued at its Fair Market
Value on the effective date of exercise, (iii) with the consent of the
Committee, in the form of a “cashless exercise”, as described in Section 4(c),
or (iv) with the consent of the Committee, in any combination of the foregoing.
In addition, in the sole discretion of the Committee, the Optionee may be
provided with the election to pay the Exercise Price by having the Company
withhold, from the Option Shares otherwise issuable upon exercise of this
Option, a portion of those Option Shares having an aggregate Fair

2



--------------------------------------------------------------------------------



 



Market Value equal to that portion of the Exercise Price designated by the
Optionee (not to exceed 100 percent of the Exercise Price). Any payment of the
Exercise Price by delivery of shares of Common Stock shall be effected (A) by
delivery of such shares to the Secretary of the Company, duly endorsed in blank
or accompanied by stock powers duly executed in blank, together with any other
documents or evidence as the Secretary shall require from time to time, or
(B) by attestation pursuant to such documents or evidence as the Secretary shall
require from time to time. The effective date of exercise will be the date
established by the Secretary, which shall be as soon as administratively
possible (but not later than five business days) after the Secretary receives
the written notice, a copy of this Agreement, and payment from Optionee.
          (c) Cashless Exercise. This Option may be exercised pursuant to
procedures whereby the Optionee, by written notice, irrevocably directs (i) an
immediate market sale or margin loan with respect to all or a portion of the
Option Shares to which he is entitled upon exercise pursuant to an extension of
credit by a brokerage firm or other party (provided that such brokerage firm or
other party is not affiliated with the Company) of the Exercise Price and any
tax withholding obligations resulting from such exercise, (ii) the delivery of
the Option Shares directly from the Company to such brokerage firm or other
party, and (iii) delivery to the Company from the brokerage firm or other party,
from the proceeds of the sale or the margin loan, of an amount sufficient to pay
the Exercise Price and any tax withholding obligations resulting from such
exercise.
          (d) Issuance of Certificates. Upon the Company’s determination that
this Option has been validly exercised as to any Option Shares, the Secretary of
the Company shall issue or cause to be issued to the Optionee (or permitted
transferee) a certificate or certificates for the number of Option Shares set
forth in the written notice of exercise. The Company shall cause the
certificates for Option Shares purchased upon the exercise of this Option to be
issued in the name of the Optionee (or permitted transferee) and delivered to
the Optionee (or permitted transferee) as soon as practicable following the
later of (i) the effective date on which the Option is exercised or (ii) the
date tax withholdings are made by the Company (or an amount sufficient to
satisfy such withholdings are received by the Company) with respect to the
portion of the Option that is exercised; provided, however, that such delivery
shall be effected for all purposes when the Company’s stock transfer agent shall
have deposited such certificates in the United States mail, addressed to the
Optionee (or permitted transferee). The Company, however, shall not be liable to
the Optionee or permitted transferee for damages relating to any delays in
issuing the certificate(s) to the Optionee or permitted transferee, any loss of
the certificate(s), or any mistakes or errors in the issuance of the
certificate(s) or in the certificate(s) themselves.
     5. Termination of Option. Except as set forth in the following sentence,
this Option, to the extent not previously exercised, shall expire on the tenth
anniversary of the Grant Date. Notwithstanding the foregoing and except as
otherwise provided in the Optionee’s written employment agreement or another
written agreement with the Company or any policy of the Company, if any, this
Option shall expire upon the termination of the Optionee’s Service with the
Company, as follows:
          (a) If the Optionee’s Service with the Company is terminated for any
reason other than Cause, or other than as the result of the Optionee’s death or
Disability, (i) this Option shall remain exercisable with respect to any vested
Option Shares until the later of (A) 90 days

3



--------------------------------------------------------------------------------



 



after such termination, or (B) 30 days following the end of any blackout period
to which the Optionee may be subject, on which date they shall expire, and
(ii) this Option shall immediately expire and be forfeited with respect to any
unvested Option Shares as of the commencement of business on the date of such
termination; or
          (b) If the Optionee’s Service with the Company is terminated for
Cause, this Option shall immediately expire and be forfeited as of the
commencement of business on the date of such termination; or
          (c) If the Optionee’s Service with the Company is terminated as the
result of the Optionee’s Disability or death, this Option shall remain
exercisable with respect to any vested Option Shares until the expiration of one
year after such termination, on which date they shall expire.
     6. Transferability. During the Optionee’s lifetime, this Option shall be
exercisable only by the Optionee, a broker-dealer acting on his behalf pursuant
to the final sentence of this Section 6, or any permitted transferee. This
Option (a) may not be transferred for value, and (b) is not transferable or
assignable by the Optionee except (i) by will or the laws of descent and
distribution, (ii) pursuant to a Qualified Domestic Relations Order, or
(iii) pursuant to Section 16(b) of the Plan. Upon the Optionee’s death, this
Option may be exercised only by the persons and in the manner set forth in
Section 16(c) of the Plan. Notwithstanding the foregoing, this Option may be
exercised by a broker-dealer acting on behalf of the Optionee if (A) the
broker-dealer has received from the Optionee or the Company a duly endorsed
agreement evidencing this Option and instructions signed by the Optionee
requesting the Company to deliver the Option Shares subject to such Option to
the broker-dealer on behalf of the Optionee and specifying the account into
which such shares should be deposited, (B) adequate provision has been made with
respect to the payment of any withholding taxes due upon such exercise, and
(C) the broker-dealer and the Optionee have otherwise complied with
Section 220.3(e)(4) of Regulation T, 12 CFR Part 220.
     7. Tax Withholding; Other Deductions.
          (a) General. The Company’s obligation to deliver Option Shares under
this Agreement shall be subject to the Optionee’s satisfaction of all applicable
federal, state, and local income tax withholding requirements. Optionee agrees
to make appropriate arrangements with the Company for the satisfaction of any
applicable federal, state, or local income tax withholding or similar
requirements, including the payment to the Company at the time of exercise of
this Option of all such taxes and the satisfaction of all such requirements. If
tax withholdings are to be transmitted to the Company and are not timely
received by the Company in order to satisfy its withholding obligation, the
Company may withhold a portion of the Option Shares that would otherwise be
issued to the Optionee upon the exercise of this Option, sell such shares, and
use the proceeds from such shares to satisfy the Company’s withholding
obligations.
          (b) Shares to Pay for Withholding. The Committee may, in its
discretion and in accordance with the provisions of this Section 7(b) and such
supplemental rules as it may from time to time adopt (including any applicable
safe-harbor provisions of Rule 16b-3 under the Exchange Act), provide the
Optionee with the right to use shares of Common Stock in

4



--------------------------------------------------------------------------------



 



satisfaction of all or part of the federal, state, and local income tax
liabilities incurred by the Optionee in connection with the receipt of Option
Shares (“Taxes”). Such right may be provided to the Optionee in either or both
of the following formats:
               (i) Stock Withholding. The Optionee may be provided with the
election to have the Company withhold, from the Option Shares otherwise issuable
upon exercise of this Option, a portion of those Option Shares with an aggregate
Fair Market Value equal to the percentage of the applicable Taxes (not to exceed
100 percent of such Taxes), as designated by the Optionee.
               (ii) Stock Delivery. The Committee may, in its discretion,
provide the Optionee with the election to deliver to the Company, at the time
this Option is exercised, one or more shares of Common Stock previously acquired
by the Optionee (other than pursuant to the transaction triggering the Taxes)
with an aggregate Fair Market Value equal to the percentage of the Taxes
incurred in connection with such Option exercise (not to exceed 100 percent of
such Taxes), as designated by the Optionee.
     8. Tender Offer or Merger; Adjustment of Shares. Notwithstanding anything
contained herein to the contrary:
          (a) The Committee, in its discretion (i) may accelerate vesting of all
or any portion of the Option Shares so that any shares of Common Stock issuable
upon exercise of this Option can be tendered in response to a tender offer for,
or a request or invitation to tender of, greater than 50% of the outstanding
Common Stock of the Company or (ii) may provide that all or any portion of this
Option may be surrendered in a merger, consolidation or share exchange involving
the Company (other than a transaction that would result in a Change in Control),
provided that the securities or other consideration received in exchange thereof
shall thereafter be subject to such restrictions and conditions as may be
determined by the Committee, in its discretion.
          (b) The number of Option Shares and the Exercise Price of this Option
shall be proportionately adjusted for any increase or decrease in the number of
outstanding shares of Common Stock of the Company in the manner set forth in
Section 20(a) of the Plan. If the Company is the surviving entity in any merger
or consolidation as described in Section 20(d) of the Plan, the Option granted
herein shall pertain to and apply to the number and type of securities of the
surviving entity to which a holder of the number of Option Shares subject to
this Option would have been entitled if this Option had been exercised in full
immediately prior to such merger or consolidation.
     9. No Privilege of Stock Ownership. The Optionee shall not have any of the
rights of a stockholder with respect to the Option Shares until the Optionee
shall have exercised this Option, paid the Exercise Price, and received a stock
certificate for the purchased Option Shares.
     10. No Employment or Service Contract. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the Service of the
Company (or any Parent or Subsidiary employing or retaining the Optionee) for
any period of time or to interfere with or otherwise restrict in any way the
rights of the Company (or any Parent or Subsidiary

5



--------------------------------------------------------------------------------



 



employing or retaining the Optionee) or the Optionee, which rights are hereby
expressly reserved by each, to terminate the Service of Optionee at any time for
any reason whatsoever, with or without Cause.
     11. Limitation on Liability of the Company.
          (a) If the number of Option Shares covered by this Agreement
(individually, or in combination with other Awards granted under the Plan)
exceeds, as of the Grant Date, the number of shares of the Company’s Common
Stock that may be issued under the Plan without stockholder approval, then this
Option shall be void with respect to such excess shares unless the Company
obtains stockholder approval of an amendment to the Plan increasing the number
of shares of Common Stock issuable under the Plan prior to the exercise of this
Option with respect to such excess shares.
          (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Option Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the nonissuance or sale of
the Option Shares as to which such approval shall not have been obtained.
     12. Compliance With Laws and Regulations; Securities Matters.
          (a) The exercise of this Option and the issuance of the Option Shares
upon such exercise shall be subject to compliance by the Company and the
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange or trading market on which the
shares of Common Stock may be listed at the time of such exercise and issuance.
Notwithstanding any of the other provisions of this Agreement or of the Plan,
the Optionee agrees that he will not exercise this Option, and that the Company
will not be obligated to issue any of the Option Shares pursuant to this
Agreement, if the exercise of the Option or the issuance of such Option Shares
would constitute a violation by the Optionee or by the Company of any provision
of any law or regulation of any governmental authority or national securities
exchange or trading market on which the Common Stock is then listed or traded.
The Company, in its sole discretion, may defer the effectiveness of any exercise
of this Option in order to allow the issuance of Option Shares pursuant thereto
to be made pursuant to registration or an exemption from registration or other
methods for compliance available under federal or state securities laws. The
Company shall inform the Optionee in writing of its decision to defer the
effectiveness of the exercise of this Option. In connection with the exercise of
this Option, the Optionee shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with applicable requirements of federal and state securities laws.
          (b) The Option granted hereunder may be exercised by the Optionee only
if (i) the shares of Common Stock that are to be issued upon such exercise are
registered under the Securities Act and any and all other applicable securities
laws, or (ii) the Company, upon advice of counsel, determines that the issuance
of the Option Shares upon the exercise of this Option is exempt from
registration requirements.

6



--------------------------------------------------------------------------------



 



          (c) The Optionee acknowledges and agrees that the Company is under no
obligation to register, under the Securities Act or any other applicable
securities laws, any of the Option Shares to be issued to the Optionee upon the
exercise of this Option or to take any action that would make available any
exemption from registration. The Optionee further acknowledges and agrees that
if the Option Shares to be issued to the Optionee upon the exercise of this
Option have not been registered under the Securities Act and all other
applicable securities laws, those shares will be “restricted securities” within
the meaning of Rule 144 under the Securities Act and must be held indefinitely
without any transfer, sale or other disposition unless (i) the shares are
subsequently registered under the Securities Act and all other applicable
securities laws, or (ii) the Optionee obtains an opinion of counsel that is
satisfactory in form and substance to counsel for the Company that the shares
may be sold in reliance on an exemption from registration requirements. In the
event that the shares to be issued upon exercise of this Option are “restricted
securities,” the certificate(s) representing the Option Shares purchased upon
the exercise of this Option will be stamped or otherwise imprinted with a legend
in such form as the Company or its counsel may require with respect to any
applicable restrictions on the sale or transfer of such shares and the stock
transfer records of the Company will reflect stop-transfer instructions with
respect to such shares.
     13. Notices; Deliveries. Any notice required to be given or delivered to
the Company under the terms of this Agreement shall be in writing and addressed
to the Company, in care of its Secretary, at its principal office at 15880 N.
Greenway-Hayden Loop, Suite 100, Scottsdale, Arizona 85260. Any notice to be
given or delivered to the Optionee shall be in writing and addressed to him at
the address given by him beneath his signature hereto. Either party hereto may
hereafter designate a different address in writing to the other party. Any
notice shall be deemed to have been given or delivered (a) upon personal
delivery; or (b) upon receipt of facsimile transmission; or (c) one business day
after deposit with a nationally recognized overnight courier for overnight
delivery; or (d) three business days after deposit in the U.S. mail, first class
postage prepaid, and properly addressed to the party to be notified.
     14. Disputes. As a condition of the granting of this Option, the Optionee
and his heirs and successors or permitted transferees agree that (a) any dispute
or disagreement that may arise hereunder shall be determined by the Committee in
its sole discretion and judgment, (b) all decisions of the Committee with
respect to any questions or issues arising under the Plan or under this
Agreement shall be conclusive on all persons having an interest in this Option,
and (c) any such determination and any interpretation by the Committee of the
terms of the Plan and this Agreement shall be final and shall be binding and
conclusive, for all purposes, upon the Company, the Optionee, his heirs,
personal representatives, and permitted transferees.
     15. Option Subject to Plan [and Employment Agreement]. The Optionee
acknowledges that he has received and carefully reviewed a copy of the Plan on
or prior to the Grant Date. This Agreement and the Option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan [and that certain
Employment Agreement dated                     , 20___, between the Company and
Optionee (the “Employment Agreement”)]. Unless otherwise explicitly stated
herein, in the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan shall govern and prevail under all circumstances. [In the event of a
conflict between any term or provision contained

7



--------------------------------------------------------------------------------



 



herein and a term or provision of the Employment Agreement, the applicable terms
and provisions of the Employment Agreement shall govern and prevail under all
circumstances.]
     16. Miscellaneous.
          (a) Nothing herein contained shall affect Optionee’s right to
participate in and receive benefits from and in accordance with the then current
provisions of any employee pension, welfare, or fringe benefit plan or program
of the Company.
          (b) Whenever the term “Optionee” is used herein under circumstances
applicable to any other person or persons to whom this Option, in accordance
with the provisions of this Agreement or the Plan, may be transferred, the word
“Optionee” shall be deemed to include such person or persons. Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neuter, as the context requires.
          (c) If any provision of this Agreement or of the Plan would disqualify
this Agreement or the Plan under Rule 16b-3 promulgated under the Exchange Act,
or would not otherwise comply with Rule 16b-3, such provision shall be construed
or deemed amended to conform to Rule 16b-3 to the extent permitted by applicable
law and deemed advisable by the Board.
          (d) This Agreement shall be binding upon and inure to the benefit of
the Company and Optionee and their respective heirs, administrators, successors,
or permitted assigns.
          (e) The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Arizona, notwithstanding any
Arizona or other conflicts-of-law principles to the contrary.
[Signature page follows.]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Optionee have executed and delivered
this Agreement as of the date and place first above written, which date is the
Grant Date of this Option.

                      ALLIED WASTE INDUSTRIES, INC.    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   
 
               
 
  OPTIONEE        
 
                         
 
  Name:                      
 
  Address:                      
 
                             

9